Citation Nr: 1525423	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1975 to March 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for sinusitis and otitis media.

The Veteran testified from Louisville, Kentucky, at an April 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.   

In October 2014, the Veteran was issued a SOC on the issues of service connection for right and left foot plantar fasciitis and entitlement to an effective date earlier than January 26, 2007 for the grant of service connection for tinnitus.  Subsequently, a VA Form 9, Appeal to Board of Veterans' Appeals, dated December 3, 2014, but stamped as received by VA on February 3, 2015, was received by VA.

The VA Form 9 stated that the Veteran wished to appeal the service connection and effective date issues found in the October 2014 SOC, and the Veteran requested a videoconference hearing before the Board.  The record reflects that these issues have not yet been certified to the Board.  Further, the transcript of the April 2015 Board videoconference hearing reflects that the Veteran, his representative, and the undersigned VLJ agreed that these issues had not yet been certified for appeal, and the issues were not addressed at the hearing.  As the issues have not yet been certified to the Board, the issues of service connection for right and left foot plantar fasciitis and entitlement to an effective date earlier than January 26, 2007 for the grant of service connection for tinnitus are not addressed in the instant decision.


FINDINGS OF FACT

1.  At the April 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of service connection for otitis media.

2.  The Veteran has a current diagnosis of sinusitis.

3.  The Veteran had symptoms of sinusitis during active service.

4.  The Veteran had symptoms of sinusitis since service separation.

5.  The Veteran's sinusitis was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for otitis media.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the April 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of service connection for otitis media.

As the Veteran has withdrawn the appeal regarding the issue of service connection for otitis media, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for otitis media, and the issue will be dismissed.

Service Connection for Sinusitis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sinusitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has advanced that sinusitis originated in service.  At the outset, the Board finds that the Veteran is currently diagnosed with sinusitis.  In a January 2015 letter, the Veteran's private physician noted that the Veteran had a chronic sinusitis condition.  Multiple private treatment records have also diagnosed a chronic sinusitis disability.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of sinusitis in service and since service separation (i.e., whether sinusitis was "incurred in" service).  The Veteran's service entrance examination was negative for any sinus disabilities.  At the April 2015 Board videoconference hearing, the Veteran credibly testified that that there were no observable sinusitis symptoms prior to service.  Specifically, the Veteran reported that symptoms first manifested while stationed in Kodiak, Alaska.  

Service treatment records reflect that throughout the course of service the Veteran was treated on multiple occasions for sinus and upper respiratory issues.  At the April 2015 Board videoconference hearing, the Veteran credibly testified that when an outbreak of sinusitis goes untreated for a significant period of time, an upper respiratory infection often develops.  While the January 1979 service separation examination was negative for any sinus issues, on the corresponding medical history report, the Veteran reported having nose and/or throat trouble, with frequent or severe headaches.  Of particular relevance, in a May 2012 letter, the Veteran's private physician stated that the Veteran's service treatment records reflected a diagnosis of rhinosinusitis, which is simply another name for sinusitis.

At the April 2015 Board videoconference hearing, the Veteran credibly testified that symptoms of sinusitis have continued since service.  He further testified that, while the records are unavailable, he received treatment for sinusitis immediately after service.  Specifically, the Veteran testified that, while there was no active sinusitis infection at the time of the January 1979 service separation examination, the first post-service infection necessitating treatment occurred mere months after service separation.  The Veteran's wife also credibly testified that the Veteran had sinusitis symptoms in service, and that the Veteran consistently had sinus issues after service which required regular treatment.

Private treatment records received by VA reflect that the Veteran has been treated for sinusitis on numerous occasions since at least March 1987, which private physicians have diagnosed as a chronic disability.  Further, the evidence reflects that the Veteran has undergone a number of procedures related to the sinus disability, including sinus surgery in December 1998.

In August 2011, the Veteran received a VA examination which addressed the sinusitis disability.  The VA examiner specifically opined that the currently diagnosed sinusitis began coincident to service.  In other words, the VA examiner opined that the sinusitis disability began in service; however, the VA examiner went on to opine that it was less likely as not that the sinusitis disability was related to service because the disability was not associated with any specific exposure or event.  The Board notes that the probative value of this opinion is limited by the fact that no opinion was offered as to any other possible cause of the sinusitis disability.

Most relevant to the Board is a January 2015 opinion from the Veteran's private physician of over ten years.  The opinion letter reflects that, upon reviewing the Veteran's service treatment records, the private physician opined it was as likely as not the Veteran's currently diagnosed chronic sinusitis condition began during service.  Specifically, the private physician noted that the Veteran had no sinus complaints prior to service, yet there have been numerous complaints since service which necessitated various procedures to treat the disability.

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's sinusitis is not a chronic disease listed under 38 C.F.R.  § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had sinusitis symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the sinusitis began in service and was so "incurred in" service.  The finding that the Veteran has had sinusitis symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed recurrent sinusitis disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's sinusitis was related to service, that is, was incurred in service.  The evidence reflects that the Veteran did not have sinus problems prior to service.  Subsequently, the Veteran was treated on multiple occasions for sinus and upper respiratory infections in service, and, as noted by the Veteran's physician, the Veteran was diagnosed on one occasion with rhinosinusitis, which is simply another name for sinusitis.  Available private treatment (medical) records reflect that the Veteran has been treated on numerous occasions for sinusitis symptoms since at least March 1987, and the Veteran and his wife have credibly testified that such symptoms have been present since service separation.  Further, while no specific in-service cause of the disability has been identified, both the Veteran's private physician and a VA examiner assessed that sinusitis first manifested in service.  Such evidence tends to show that the symptoms of sinusitis had its onset during service, that is, shows that sinusitis was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sinusitis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for service connection for otitis media is dismissed.

Service connection for sinusitis is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


